Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 and 9 are allowed.  The closest prior art is Hommeltoft.  Please see the office action f 12/17/2020.  Hommeltoft teaches a lubricant and method of making a ketone wax.  The possible waxes include olefinic wax and waxes in the claimed carbon number ranges.  Hommeltoft does not teach with enough specificity the mixture of 3 waxes of which 20-90% must be olefinic.  The example of Hommeltoft teaches a single wax which is not an olefin but does contain the correct number of carbons.
Regarding claims 1-7 and 9, a ketone wax composition comprising at least about 80 wt% of compounds having a carbon chain length of 27 carbons to 39 carbons, at least about 30 wt% of the compounds having a carbon chain length of 27 carbons to 39 carbons comprising oxygenates, at least a portion of the oxygenates comprising ketones, the ketone wax composition comprising a kinematic viscosity at 100°C of about 3.0 cSt to about 7.5 cSt and a melting point of at least about 78°C, the compounds having a carbon chain length of 27 carbons to 39 carbons comprising at least about 20 wt% of compounds having a first carbon chain length, at least about 20 wt% of compounds having a second carbon chain length, and at least about 20 wt% of compounds having a third carbon chain length, wherein about 20 wt% to about 90 wt% of the compounds having a chain length of 27 carbons to 39 carbons comprise olefins. is not taught or fairly suggested in the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANCIS C CAMPANELL/Examiner, Art Unit 1771                                                                                                                                                                                                        

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771